SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15b-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of August, 2014 CresudSociedad Anónima, Comercial, Inmobiliaria, Financiera, y Agropecuaria (Exact name of Registrant as specified in its charter) CresudInc. (Translation of registrant´s name into English) Republic of Argentina (Jurisdiction of incorporation or organization) Bolívar 108 (C1066AAB) Buenos Aires, Argentina (Address of principal executive offices) Form 20-Fx Form 40-Fo Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes o No x CRESUD SACIF y A (THE “COMPANY”) REPORT ON FORM 6-K Attached isan English translation of theletter datedAugust 12, 2014, filed by the Company with the Bolsa de Comercio de Buenos Aires and the Comisión Nacional de Valores. By letter datedAugust 12, 2014, the Company reports thaton August 11, 2014 ithas acquiredcommonshares issued by the Company, book entry, with a par value of ARS 1.00 (one argentinian peso) each entitled to one vote per share andGDS, each representing ten common shares issued by the Company,as described in the following chart: Trade Date Settlement Date Type Price Quantity Total Amount 08/11/2014
